NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JUSTIN MURDOCK,                              )
a/k/a JUSTIN DAVID MURDOCK,                  )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1745
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed August 29, 2018.

Appeal from the Circuit Court for
Hillsborough County; Mark D. Kiser and
Gregory Holder, Judges.

Howard L. Dimmig, II, Public Defender, and
William L. Sharwell, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, SLEET, and LUCAS, JJ., Concur.